Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Chinese application filed on 08/09/2019.

Oath/Declaration
4.    Applicant’s Oath was filed on 12/18/2019.

Drawings
5.    Applicant’s drawings filed on 12/18/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 12/18/2019 has been inspected and is in compliance with MPEP 608.02.

Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Reasons for Allowance
8.	Claims 1-7 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20210133314 discloses on para 0008-0015 “The technical issue to be settled by the invention is to provide a detection method of control flow attacks based on return address signatures, which can defend data processors against control flow attacks and improve the security of the data processors. [0007] The technical solution adopted by the invention to settle the aforesaid technical issue is as follows: a detection method of control flow attacks based on return address signatures comprises the following steps:[0008] [(1)] Configuring, in a data processor, a pseudo random number generator for generating an n-bit binary key, an XOR encryption circuit for encrypting a return address, a MD5 algorithm signature circuit for generating a push return address signature value and a pop return address signature value, a signature comparator for determining whether or not the push return address signature value is identical with the pop return address signature value, a push return address register for storing a push return address, a pop return address register for storing a pop return address, a key register for storing the n-bit binary key, a 

U.S. Publication No. 20180183574 Abstract “Embodiments include a computing processor control flow enforcement system including a processor, a block cipher encryption circuit, and an exclusive-OR ( XOR) circuit. The control flow enforcement system uses a block cipher encryption to authenticate a return Discloses on paragraph 0013 “In an embodiment, a block cipher circuit is combined with a message authentication circuit to provide security to protect the integrity of a return address. The block cipher may be a lightweight cipher to reduce computational complexity, reduce clock cycles to execute the block cipher, and reduce integrated circuit floorplan area dedicated to the block cipher circuit. For example, a 128 bit secure PRINCE block cipher circuit may be combined with a circuit implementing an exclusive-OR (XOR) message authentication code (MAC) technique to protect the integrity of the return address in a single clock cycle, and thereby provide protection against a replay attack including a copy-and-overwrite attack to corrupt an execution of code by a target device. In a replay attack, an attacker may copy a call-stack during a program execution, however, the protection provided by the embodiment may prevent the attacker from utilizing the copied call-stack at any later time during execution. PRINCE is a lightweight block cipher with a low number of rounds (12 rounds) for encrypting a 64-bit block with a 128-bit key. PRINCE has well analyzed linear layers and provides a good area-latency product, and may be implemented in electronic circuitry as a single-clock 

U.S. Publication No. 20160094552 discloses on 0022 “As described in more detail below, the illustrative secure call logic 106 performs security computations for return addresses before storing the return addresses on the call stack 218. To do this, the secure call logic 106 executes a portion of cryptographic logic 138 using at least the stack position identifier 114 and the secret key 116 as inputs. The cryptographic logic 138 executes any cryptographic algorithm capable of performing the functions described herein. For example, the cryptographic logic 138 may be implemented using a message authentication algorithm, an exclusive-OR ( XOR) operation, a hash algorithm, or an encryption algorithm, including a lightweight block cipher such as SIMON, SPECK or SERPENT, or a strong encryption algorithm such as AES. Some embodiments of the secure call logic 106 also use the return address itself as an input to the cryptographic logic 138, in addition to the stack position identifier 114 and the secret key 116. For example, some embodiments of the secure call logic 106 encrypt the return address using the stack position identifier 114 as a tweak for a tweakable block cipher, such as XOR-encrypt -XOR (XEX), Liskov, Rivest, and Wagner (LRW), or XEX-based tweaked-codebook mode with ciphertext 

The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-7 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses control flow attacks, return address routines and XOR gate processes, no one or two references anticipates or obviously suggest the claimed limitations of claim 1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491